DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following:
Regarding claim 1, the word “the” should apparently be added immediately before “top” in line 7; the phrase “collecting the toxic gases to” in line 12 should apparently be replaced with “collecting the toxic gases in”; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high concentration” in claim 1 (line 1) is a relative term which renders the claim indefinite. The term “high concentration” is not defined by the claim, the specification does not provide It is noted that the specification defines “high-temperature part” (note claim 1, lines 2-3) as a blade and vane (note paragraph [0002]).
Claim 1 recites the limitation "the inside" in 9.  There is insufficient antecedent basis for this limitation in the claim.  It appears the intended meaning may be “the interior” (note line 8), and this meaning will be used for purposes of examination.
Claim 1 recites the limitation "the outside" in 11.  There is insufficient antecedent basis for this limitation in the claim.  Further, the phrase “the outside” renders the claim indefinite because it is unclear exactly what this refers to.  It appears the intended meaning may be “outside the tank”, and this meaning will be used for purposes of examination.
Regarding claim 1, the phrases “if the doors (20) are close to each other” (lines 16-17) and “if the doors (20) are distant from each other” (lines 17-18) render the claim indefinite because “close” and “distant” are relative terms.  They are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degrees, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation "the undersides" in 20.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the toxic gases still remaining" in 30.  There is insufficient antecedent basis for this limitation in the claim.  
The term “easily” in claim 2 (line 3) is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 3,715,282 to Pries et al. teaches method of using a fume-collecting hood.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714